In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Queens County (Bambrick, J.), dated July 24, 1985, as directed them to comply with the plaintiffs’ combined demands for discovery and inspection, and (2) so much of an order of the same court, dated October 1, 1985, as, upon reargument and renewal, adhered to its original determination.
Appeal from the order dated July 24, 1985, dismissed. That order was superseded by the order dated October 1, 1985, made upon reargument and renewal.
Order dated October 1, 1985, affirmed insofar as appealed from. The plaintiffs are awarded one bill of costs.
The defendants failed to timely move for a protective order (see, CPLR 3103, 3122). As the demands here are not palpably improper (see, e.g., Palmieri v Kilcourse, 91 AD2d 657; Scheinfeld v Burlant, 98 AD2d 603), and the defendants have failed to meet their burden of proving that the material sought is privileged (see, e.g., Viruet v City of New York, 97 AD2d 435, 436; Du Four v Blaw-Knox Corp., 89 AD2d 900, 901). We find that Special Term did not abuse its discretion in granting the plaintiffs’ cross motion for enforcement (see, Zambelis v Nicholas, 92 AD2d 936; Cipriano v Righter, 100 AD2d 923). Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.